Exhibit 99.1 MIX TELEMATICS LIMITED (Incorporated in the Republic of South Africa) (Registration number 1995/013858/06) JSE share code: MIX ISIN: ZAE000125316 NYSE share code: MIXT (“MiX Telematics”) DEALINGS IN SECURITIES BY A DIRECTOR OF MAJOR SUBSIDIARIES OF MIX TELEMATICS Shareholders are advised of the following information relating to dealings in securities by a director of major subsidiaries of MiX Telematics: Name of director: Patrick Fitzgerald Name of subsidiary companies: MiX Telematics Africa Proprietary Limited and MiX Telematics International Proprietary Limited Transaction date: 15 February 2016 Class of securities: Ordinary shares Number of securities: 3 500 Price per security: R2.25 Total value: R7875.00 Nature of transaction: On-market sale Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Name of director: Patrick Fitzgerald Name of subsidiary companies: MiX Telematics Africa Proprietary Limited and MiX Telematics International Proprietary Limited Transaction date: 16 February 2016 Class of securities: Ordinary shares Number of securities: 9 000 Highest traded price per security:* R2.25 Weighted average price per security: R2.24500 Lowest traded price per security:* R2.24 Total value: R20205.00 Nature of transaction: On-market sale Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Name of director: Patrick Fitzgerald Name of subsidiary companies: MiX Telematics Africa Proprietary Limited and MiX Telematics International Proprietary Limited Transaction date: 17 February 2016 Class of securities: Ordinary shares Number of securities: 99 330 Highest traded price per security:* R2.25 Weighted average price per security: R2.24990 Lowest traded price per security:* R2.24 Total value: R223482.57 Nature of transaction: On-market sale Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Name of director: Patrick Fitzgerald Name of subsidiary companies: MiX Telematics Africa Proprietary Limited and MiX Telematics International Proprietary Limited Transaction date: 18 February 2016 Class of securities: Ordinary shares Number of securities: Price per security: R2.24 Total value: R504.00 Nature of transaction: On-market sale Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes *Highest and lowest traded prices per security on the market on the day. 19 February 2016 Sponsor
